United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 11-2011
                                  ___________

Arvest Bank, of Rogers,                 *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
       v.                               * District Court for the Western
                                        * District of Arkansas.
TCI Bentonville, Inc.;                  *
Transcontinental Realty Investors,      * [UNPUBLISHED]
Inc.; One Realco Land Holdings, Inc., *
                                        *
            Appellant.                  *
                                   ___________

                            Submitted: November 28, 2011
                               Filed: December 2, 2011
                                ___________

Before MURPHY, ARNOLD, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       In this diversity action for judgment on a promissory note, TCI Bentonville,
Inc., Transcontinental Realty Investors, Inc., and One Realco Land Holdings, Inc.,
appeal from the district court’s1 order denying their motion to enforce a tentative
settlement agreement, and the court’s separate order granting an unopposed motion
for summary judgment filed by Arvest Bank.


      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas.
       Having carefully reviewed the record and the parties’ arguments on appeal, we
agree with the reasons stated by the district court for denying the motion to enforce
the tentative settlement agreement. See Coleman v. Regions Bank, 216 S.W.3d 569,
574 (Ark. 2005) (first rule of interpretation of contract is to give language employed
meaning that parties intended; in construing contract, intention of parties is to be
gathered not from particular words and phrases, but from whole context of
agreement); Roetzel v. Coleman, 2010 Ark. App. 206,           S.W.3d      (Ark. Ct. App.
2010) (determination of whether ambiguity exists is ordinarily question of law for
courts to resolve; court may also interpret ambiguous contract as matter of law when
ambiguity can be resolved by reference to contract language itself); see also Harrod
v. Farmland Mut. Ins. Co., 346 F.3d 1184, 1186 (8th Cir. 2003) (appellate court
reviews questions of law de novo); Larken, Inc. v. Wray, 189 F.3d 729, 732 (8th Cir.
1999) (in diversity case, settlement agreement must be construed according to state
law). We also find no basis for reversing the grant of summary judgment.
Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




                                          -2-